 Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19      PageID.1    Page 1 of 23



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARK W. DOBRONSKI, an individual,

          Plaintiff,                               USDC Case No. 19-cv-12798

vs                                                 State Case No. 2019-79666-GC
                                                   18th District Court
SELECTQUOTE INSURANCE
SERVICES, a California corporation

          Defendant.

  MARK W. DOBRONSKI                        JAFFE, RAITT, HEUER & WEISS, P.C.
  Post Office Box 85547                    Jonathan Sriro (P52100)
  Westland, MI 48185-0547                  Katherine Stefanou (P80830)
  Plaintiff in Propria Persona             Attorneys for Defendant
  Tel: (734) 641-2300                      27777 Franklin Road, Suite 2500
  Fax: (734) 641-2323                      Southfield, MI 48034
  markdobronski@yahoo.com                  Tel: (248) 351-3000
                                           Fax: (248) 351-3082
                                           jsriro@jaffelaw.com
                                           kstefanou@jaffelaw.com

     DEFENDANT’S NOTICE OF REMOVAL BASED UPON FEDERAL
                         QUESTION

          PLEASE TAKE NOTICE that Selectquote Insurance Services (“Defendant”),

pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367(a), hereby removes the state

court action entitled Mark W. Dobronski v. Selectquote Insurance Services Case No.

2019-79666-GC from the District Court for the 18th Judicial District of Michigan to

the United States District Court for the Eastern District of Michigan, Southern

Division.



4614731
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19          PageID.2    Page 2 of 23



      I.     INTRODUCTION

      On or about September 3, Plaintiff Mark W. Dobronski (“Plaintiff”) filed suit

in the District Court for the 18th Judicial District of Michigan against Defendant.

(Ex. 1: Plaintiff’s Complaint (“Complaint”)). Plaintiff’s Complaint contains four

counts alleging violations of the Telephone Consumer Protection Act of 1991

(“TCPA”), 47 U.S.C. §227 and the Michigan Telephone Companies as Common

Carriers Act (“MTCCA”), M.C.L. §484.101: 1) violation of the TCPA – robocall;

2) violation of the TCPA – do not call; 3) violation of the TCPA – spoofed caller ID;

and 4) violation of the MTCCA. (Id., ¶¶ 53-63).

      Plaintiff’s claims purportedly arise out of phone calls Defendant allegedly

placed to Plaintiff on December 1, 2018, December 5, 2018 and June 6, 2019.

Plaintiff claims that Defendant made each of these three phone calls and that each

phone call was in violation of the TCPA and MTCCA. (Id.). Plaintiff claims that

the total amount owed by Defendant to Plaintiff is $16,500.00.

      II.     FEDERAL QUESTION JURISDICTION

      Section 1441(a) authorizes removal of “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.” 28

U.S.C. § 1441(a). Section § 1331 provides that “[t]he district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331. Jurisdiction under Section 1331 is



                                          2
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19          PageID.3    Page 3 of 23



referred to as “federal question jurisdiction.” See Packard v. Farmers Ins. Co. of

Columbus Inc., 423 F. App’x 580, 581 (6th Cir. 2011) (“28 U.S.C.A.

§1331…confers federal question jurisdiction”). In the vast majority of cases, a claim

“arises under” federal law and federal question jurisdiction is conferred when federal

law provides a right to relief. EBI-Detroit, Inc. v. City of Detroit, 279 F. App’x 340,

345-46 (6th Cir. 2008) (citing Eastman v. Marine Mech. Corp., 438 F.3d 544, 550

(6th Cir. 2006; Am. Well Works Co. v. Layne & Bowler Co. 241 U.S. 257, 260, 36

S.Ct. 585 (1916)).

      Here, Plaintiff’s Complaint, and the right to relief alleged therein, require an

interpretation of the TCPA, a federal law. Therefore, this Court has original subject

matter jurisdiction under 28 U.S.C. § 1331, and removal of this action is authorized

under 28 U.S.C. § 1441(a).

      III.   DEFENDANT HAS SATISFIED                       THE      PROCEDURAL
             REQUIREMENTS FOR REMOVAL

      A.     Timeliness of Removal

      On September 3, 2019, Plaintiff filed its Complaint. Defendant was served

through its registered agent, CSC, on September 6, 2019. Thus, Defendant’s Notice

of Removal is timely filed within thirty (30) days from the date of service of

Plaintiff’s Complaint on Defendant and within one (1) year from the date this action.

See 28 U.S.C. § 1446(b).




                                          3
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19         PageID.4    Page 4 of 23



      B.     Venue is Proper

      Venue of this removed action is proper pursuant to 28 U.S.C. § 1441(a)

because the United States District Court for the Eastern District of Michigan is the

district court embracing the 18th Judicial District (without waiving any rights to

transfer venue) in which the removed action was pending. See E.D. Mich. L.R.

83.10(a).

      C.     Notice

      Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file written notice

of this removal and a copy of the Notice of Removal with the clerk of the state court

in which this action is currently pending and will serve a copy of this notice on

Plaintiff. Defendant will also file a copy of all additional papers in the state court

record, if any, with this Court. By filing this Notice of Removal, Defendant does not

waive, and hereby reserves, its right to assert any and all objections and defenses to

Plaintiff’s Complaint, including, but not limited to, lack of personal jurisdiction,

failure to state a claim upon which relief can be granted, improper venue, and forum

non conveniens.

      IV.    CONCLUSION

      The Court has original subject matter jurisdiction over this action based on

diversity jurisdiction, 28 U.S.C. § 1331, and Defendant respectfully removes this




                                          4
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19           PageID.5   Page 5 of 23



action from the District Court for the 18th Judicial District of Michigan to this Court

under 28 U.S.C. § 1441

                                               Respectfully submitted,

                                               JAFFE, RAITT, HEUER & WEISS, P.C.

 Dated: September 25, 2019           By:       /s/ Jonathan Sriro
                                               JAFFE, RAITT, HEUER & WEISS, P.C.
                                               Jonathan Sriro (P52100)
                                               Katherine Stefanou (P80830)
                                               Attorneys for Defendant
                                               27777 Franklin Road, Suite 2500
                                               Southfield, MI 48034
                                               Tel: (248) 351-3000
                                               Fax: (248) 351-3082
                                               jsriro@jaffelaw.com
                                               kstefanou@jaffelaw.com



                          CERTIFICATE OF SERVICE
      I hereby certify that on September 25, 2019, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system and served a copy

of such filing on counsel of record via U.S. First Class Mail.


                                                 /s/ Tina M. Neddermeyer
                                                 Tina M. Neddermeyer
                                                 Email: tneddermeyer@jaffelaw.com




                                           5
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19         PageID.6   Page 6 of 23




                               Exhibit 1
                Mark W. Dobronski v Selectquote Insurance Services

           Defendant’s Notice of Removal Based Upon Federal Question
          Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                                 PageID.7        Page 7 of 23




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20363523
Notice of Service of Process                                                                            Date Processed: 09/10/2019

Primary Contact:           Deanne Gash
                           SelectQuote Insurance Services
                           6800 W 115th St
                           Overland Park, KS 66211-2420

Entity:                                       SelectQuote Insurance Services
                                              Entity ID Number 3139010
Entity Served:                                Selectquote Insurance Services
Title of Action:                              Mark W. Dobronski vs. Selectquote Insurance Services
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 18th District Court, MI
Case/Reference No:                            19-79666-GC
Jurisdiction Served:                          Michigan
Date Served on CSC:                           09/06/2019
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mark W. Dobronski
                                              734-641-2300

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                     Case 2:19-cv-12798-DML-APP ECF   No.- Cotirt
                                                  Original 1 filed 09/25/19                                     PageID.8         Page -8Piaintiff
                                                                                                                                2nd,copy    of 23
        Approved, SCAO                                                 1 st copy - Defendant                                    3rd copy - Return
~              STATE OF MICHIGAN                                                                                                    CASE NO'.,.
                     18th     JUDICIAL DISTRICT                                                                                                                   ,
                                                                           SUMMONS
                               JUDICIAL CIRCUIT
                              COUNTY PROBATE ~
                                                                                                                                                          C.~~.
Court address .                                                                                                                              Courttelephone no.
36675 FORO:RD UVESTLAND; Ml 48185-22109                                                                                                     734-595-8.720
                                                                                              Defendant's name(s), address(es), and telephone no(s).

MARK W. DOBRONSKI.                                                                            SELECTQUOTE INSURANCE~SERVICES
PO`BOX 85547                                                                                  601 ABBOT RD
WESTLAND, MI 48185-0547                         TE L: 734-641-2300                            EAST1_ANSING, MI 48823=3366              TEL.; o$W50-382o

                attorney, bar no.; address, and telephone no. "

I PRO SE




    Instructions: Check the items below that applyto you and provide any required inforiiiation. Submit this form to the court clerk along wifh your complaint and,
    if necessary; a case inventory addendum :(form MC 21)..The summons. section will be completed by the couit clerk.

    Domestic Relations Case
    ❑ There are no pending or resolved cases"within the jurisdiction of the family division ofthe circuit court involving the familyor
      family members of the person(s) who are the subject of the complaint.
    ❑ There is one or more pending or resolved cases within the jurisdiction of tlie family division of the'circuit court.involving
      the family or family members of #he person(s) who are the subject of the co'rnplaint. Attached is a completed case.inventory
      (form MC 21) listing those cases.
    ❑ It"is unknown if there are pending or resolved cases within the jurisdiction of the family division of the"circuit eourt involving
      tiie family or fami(y,members of the person(s) who are the subject of the complaint.
                                                                                                 .     . ..,.... : ..
    Civil Case
    ❑ This is a business case in whieh all or part of the action includes a'business or commercial dispute under MCL 600.8035.
    u MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and.a copy of
       the complaint will be provided to MDHHS and (if appticable) the contracted health plan in accordance with MCL 400.106(4):
    ~ There is no other pending or resolved civil action arising out of the same transaction or oci~ttrrence
                                                                                                          : .. as alleged 'in the
       complaint..
       A civil action between these parties or other parties arising out of the transaction or occurr~:ri1~ allegeCl tn#he complaint has

           been previously fifed in ❑ this court, ❑                                                                                                Court, where

           it was given case number                                         and assigned to Judge

           The action ❑ remains 0 is no longer pending.

        Summons section completed by court clerk:                           S.UMMONS

        NOTICE TO THE DEFENDANT: In the name'of the people of the State of Michigan you are notified:
        1. You are being sued.
        2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
           serve a copy on the other parEy or take other lawfut action with the court (28 days if you were served by mail or you were
           served outside this state).
        3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the r,elief
           demanded in the complaint.
        4. If you require special accommodations to use the couft.becauseof a disability::ot if-yeu-re.qtur,e a foreign language"interpreter
           to help you fully participate in court proceedings, please contact the cow~rriediately to mak~rrangements.
        issue date                          Expiration d~t `                   C,ourt clerk
    I                                                  l~ ~ I~                                                     --
         t nis summons is mvaua uniess servea on or qetore as expirauon.aate: i nis aocumen ust e seaieo oy tne searortne coun.

    MC:01 '(6/19) SUMMONS                                                                        MC T;109(D),`MCR 2.102(B), MCR.2.103, MCR 2.104, MCR 2.105
 Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                   PageID.9      Page 9 of 23



                          .  STAICE QYMICHIGAN
            IN THE DISTRICT COURT YOR TIHE 18th JUDICIAL DISTRICT


MARK W. DOBRONSKI,,an                                 Case *No.   /7-71?~4Z -. Gc
individual,

               Plaintiff,

V.

SELECTQtJOTE INSURANCE
SERVICES,a,-California corporation.

               Defendarit.


 Mark W..'Dobronsk,i;
 Post Office Box, 85547
 Westland, Michigan 49185-0547
 Tel: (734) 6411-2300
'Fax: (734)-641-2323
 Email, MarkDobronski@vahoo.com
 Plaffitiff In Propria Pers'ona


                                           COMPLAINT
        Plafntiff Mark W. Dobronski, appearing in propria persona, wid for his Complaiiit says:

                                   Parties. lurisaiction, and Venue

        1.This matter arises under the Telephone Conswner Protection Act of 1991 -(hereinafter

;'TCPA"), 47 U.S.C, '§ 227, et seq. and,the Mielligan Telephone Companies as Conimon Carriers

 Act, M.C.L.-§ 484.101, et seq.,

        2.Plaintiff is-an indivIdual, of the age of majority, a citizen of the United States of America,

 is a resident of Lima Township, Washtenaw County, Michigan, and has a place.of business in the

 City of Westland, Wayne County, Michigan.

        3.Upon information and belief, the Defendant SELE CTQUOTE INSURANCE SERVICES
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                    PageID.10      Page 10 of 23


(`Select'') is a;corporation organized and eaistuig underlhe laws;of ~he State.,of California, and is
                                              _                             .     ,
qualifiedao do,liusiriess inthe State of.Michigan; and has a registered~office located in East Lansing,
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                         PageID.11       Page 11 of 23

                                                    .                                                       ,
                    ;                  , ...       ,.,
grov~nng,by 30 gercent every;year `It is .telephone terrorisni,:and it has got to stop:.. " See I~ .tlie
         :
11?.atter ofl~ules and:Regulafions Impler~7evatrng the T.elephone Consumer Proteetion Act of 1991; 17
                .,
FCC Rcd ;17459, af "riote`90. (2002); quoti-ng 13,7 Cong; .Rec. 3:0,821 ~30,822 (Nov. 7, 1>991).:               :
                ,           ,.                 .
        9: TheTCPApromulgates; at 47 U S C: :§ 227(b)(1), as follows:

                             "Restrictions on-use ofautomated te'lephone equipmerit

                (1 )- Probib'itions It shall-be unlawful for~any person within -t1ie United
                `States;: or any person outside. the United. States- if. the ree;ipient: is
                wlthin the United. States.—
                             ..                          .   .,
                    -,
                      make aiiy eall,(other than a call made,for emergency ,.purposes.
                nr made°witli
                          ,.
                              the prior express:consent`ofthe called:party) using any
                automatic
                       -
                          teleplione dialing system or' an a.rtificial: oi =prerecorded
                        ..



                                                                       -.                 ,
                O"
                 iii ` ot any telephone number assigned to:a paging: service, cellular
                telephone service;, specialized mobil'e: radio service; or ;other "radxo
                common cartier"service,: ar any serwice for which, th~ called parry is
                chargedfor~;tlie
                         .
                                   call, urilesssuch:call :is made sol:e,ly to collec~ka debt        -
                owe~l ao or .guarariteed by :the Unifed States; .

        l0. Pursuantto authority delegatedto it under the.TCPA at 47 U.S:C: § 227(b)(2), the FCC
                                  ..
hasadopted,regulatioiis to impl"ement.and carry, out the.TCPA.                                  -
                        ,
        11. :The TCPA regulations; at 47 C:F.R. 64.1200(a); promulgate":in relevant part;

                '`No person or'entity may:

                 (1) Except as provided. imparagraph:(a)(2) ofthis seetion, initiate any
                lelephone
                        _  call (other than a call rnade for emergericy purposes or` is
                 made'with'the prior express consent of the called, party)'. using an
                .automatic; telephone dialing. system or an artificial" or :prerecorded
                                                                              .

                (iu)
                .,
                     -To
                      .
                         ~any:telephone number assigned. to a paging. service; cellular
                aelephone. servtce,: specialized mobile radio service,; or other, radio
                common carrier service;-or aiiy service for: which.tlie called party is
                cliarged for the call.    ;
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                      PageID.12       Page 12 of 23


               P. Initiate, or=cause to: b.e initiatedy .any telephone. cali that iricludes
               or introduces:an advertisemenfor constitutes_teleinarkefi:ng,_using an
               aut"oriiatic telephoiie dialing systenl or" an: artificial or ;prerecorded
               voice~ to~~ any of' ahe lines: or telephone numbers . described m
               paragraphs {a)(1)(1) through, (iii) of this :section,,:other than ; a;call ,.
               made witli'the pr~ior express -writte►r•.consent, of the.calied party
               " [Erriphasis added:]

      12 The:TCPA regulatioris,. at47 G:F.R. § 64.1601(e), piomulgate:
                  -
                Any pei son or entity that engages ;in telemark g, as defined. in.,
               section;64:1200(fl(10)'must transinit'ealler identifiication:tiifortriation:

               {1) For purposes of this. paragraph, caller identification'informatiop ,
               musfi ,"'include:'either CPN
                                         .     or:.ANI; and,.,wheir available by' the
               telemarketei's carrier, the name of the telemarketer.. It shall not be a-
               violation of `this paragraph to substtitute (for the 'name. and phane
               riumber-used in; or~ billed for, making the call) the name of the,seller:. "
               on behalf of whic tbe telemarketing call is. placed ,and` tthe seller's .
               cust'omer :service telephone number: The telephone nuniber so
               proVided
                   ;      inust:permit:any indiuidual to make a do=not=call
                                                                      ._       request
               duruig regular busuiess hours.

               (2} Any, person or entity that engages iri telemarketing ;is prohibited
               from blocicing the tiransmission of caller identification inforniation:. :"
       .   -          .     ,       ,
      13 The TCPA; at 47 U S.C. § Z27(b){3); provides for apriv.ate right of acttori; as follows:

                 PRIVATE ' UGH17. OF ACTION: A.person ox .enfity may; if :
               ::otherwjse pen"nitted by tlie laws or rules of courl of;a";State bring;in
                an.appropriate court of;that State -

               (A) 'azi actiori Uased on a violation: of this subsectaon or ahe
               regulahoiis prescribed -icnder this: subsechon :to -enjo~n: auch:
               violation,

               (B) an action to iecover. for. "actual .monetary :loss from such. a
               violation, or'to receive $500 in damages fo ,each such: violatioti,
               whichever ts ~greater, or
                       ~
                      otsuc . actions.

               If the "court ~nds'that"the defeiidant wihfully'or:knowingly v'iolated;

                                                  -4-
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                       PageID.13        Page 13 of 23



              this ~subsectiori o~ the regulat~ons prescribed under flus subsection, the
              court inay,
              _.       .
                          :ui. its disc.retion, increase the; aniount:of the award to ati                  .
              amount:equal to not.;more ;than: 3: times.:the,aino~nt available. under' ,. .,.
              subparagrapfi (B) of this paragraph "[Etnphasis added:]

      14. The. MTCCCA,:at M C;;:L ~ 484 125, proinulgates ui Televaut;part as follows:

                  caller shall not use a teI'ephone line to contact a subscriber atahe. .
              subscriber s residence,. busiriess,. or toll-free telephone number to do
              either of the following ....

             -,(2) A caller shall not use. a telephone' line,to contact a subscriber'at the .
               subscriber's residence, business, or toll-free telephone number to do
               either;of the following: .

              (a) rDeli~rer "a recorded imessage for fhe=.purpose. of ,.p"resentuig
       ,
              commercial advertising
                                 _      to= ahe subscribe.r;
                                                       .
                                                             'uriless either" of the
              follow.ing oecurs:
  .                      .
              (i) The subscriber has knowingly . -and "voluntanly requested;
              corisented,=perinitted, or authorized :the contact from the eallez :

              '(ii~
                 .
                    Tfie-subscriber
                    .         .  _
                                    has'iaiowingly,and
                                      .
                                                       voluntarflyprovxded his or her
              telepliorie number to the caller.: ..: .

               ('.4) The use' of automated dialing, ;push .button; or tone' :acti~ated
               devices which operate sequentially or are otherwise unable .to 'avoid
               contactir,g subscriliers who have not authorized the , contact as
               provided in"subsection(2).is prima facie evidence of.an intention-to
               violate this act.

               (5) A subscriber contacted by a caller iri violation.ofthis section may
               bnng an actton to recover.
                                   ~
                                             damages of $1;000.00;
                                                                 .
                                                                        together with
               reasonable.attofneys fees: ...

                9 A,callei who vi(jlates: t}us section is guilty, of'a,misdeniean~
               punisliable by a firie of $1,OOQ.00,or imprisonment for .1`0`days; or,
               both:a~

       15. Pursuantao Congressional mandate: set".forth at 47U S:C: §.227(c)(1`);the.FCC adopted

regulations establishing a nahI.onal "do -not call" database and prohibiting, any person from making
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                       PageID.14          Page 14 of 23



or tiansmittingA telephone'solicitation-t6the teleplione number'of any siibscriber included.in.such
                                     .                    .       .
database,, which.regulations are set fortli~at 47 C.)~ R§;.64.1200(c)„and: promulgate in relevar►tpart; .
                         .                    ,                     . .. .
               "No person oi eritity shall initiate any telephoiie solicitation to:

                (2) A. residential. teleplione subscribeY who has registered his .or lier
                telephone number-oii tlie national do not-call registry of personswho °.
                do not_ Hrish:.to receive telephone sol'icitatioris that;is maintained by'
                the ;Federal Government,: :..::

      16. The "do not call" :proseriptions also. are applicable to celluiar~ or, wireless "telephone
                                                            ,
numbers; as set- 1orth at 47 C.F R§ 64.1200(e); which states: ,-

                "Tlie. ;-rules ._ set -forth . in paragraph (c)-.and
                                                            ,        :{d) in this section
                                                                                     .. are
                apphcable to any person or entity making telephone solicitations or
                telerriarke,ting;ealis to wireless telephone nuuibers.:.."
       . 171 Additionally, the TCPA, at 47 U.S.C: § 227(c)(5), as it relates. to telephone riumbers

appearing of tli,e.,do-not call..list; provides for a priwate right of action, as,follows:

                 Private fight' of actiori., A persott who .has received more thari one
                   lephone catl withiri any 12 ;month , period by or on: behal f o f the
                -saine entity, in vioTation of: the regulatioris :prescribed under. tlus
                 subseefion. may, if otherwise :pernutted by,the laws.or. ritles of court.
                 of:a State bring 'vn an appropriate court of that State=

                (A)~ari actioii based on a violation of the regulations prescribed urider
                tlus subsection to,enioxri `such violatibn,

                (B) an action to iecover tor: actual' -mone.tary loss "from such a:
                violation, or to receive:up to $SOO ~n'damages, for each such violation;
                whichever is greater, or .

                 (C)<both such~actioiis.

                 It:~ sha1T, be an affirmatYve defense in any action brought under this
                 paragraph that tlie defendant Yias established and impleinented; with .
                 due eare, reasonable practices_ and procedures ao effectively prevent
                 #elephone solicitations in v'iolation:ofthe regulations prescribed under
                 this subsection If the court finds .that the. defendvit •willfully or

                                                   .6 -                                            _
    Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                       PageID.15       Page 15 of 23



                      knowingly violated the regulations prescrib`ed under.thi:s subsection;;
                      the court may; in its discretion, increase the atnount. of the award>to
                      an, auiountequal
                              .        to:not~niore
                                                .. . than 3 tim. es:- the
                                                                       . amount
                                                                          .  . . available
                                                                                      . under
                                                                                           , -
                    : aubparagraph;.(B) of:ahis.paragraph

              11;. Plairitiff s residenhal'telephone number (end~ng in 1212): is hste`d on the National Do Not

    Ca11 Registrymaxntainedby the U.S. Federal Trade Cominissionpursuant to 16` C:F.R. Part 31:•O and
                                      ..
    has.been so list'ed corituiuously since at lea'st 2004 and at.all times"•relevant:hereto:

              19.Plaintiff s`cellulartelephorie" number: (ending in 9671.):is listed:on 1.he National<Do Not`

    CallRegistrymauitain.edbvahe U S, Feoeral Trade Comniissionpursuant:to .L6 C:F.&. Part 3;10 and
                                                                      . .                . ,
    has>been so liste.d coritinuously.since at least 2004 and at all tiines=relevant hereto..

              20. '1'he'FCC has. held ahat. telephone subscrxbers-who have:listed. •their vt.ireless telephone

    .number: on the nahorial do-not call list are deerned to be "residential subscribers";: See 7n the 71~atfer`

    of Rules and,Regulations.lmpIe*enting the Telep~nne Consumer Proteetioiz Act of 1991, 1'8:FCC

    ::Red. 140.1.4 at:para, ;36 (2003) ;
              21i Defendtiits are engaged~intelemarketing activities utilizing automatedtelephone dialing

    systems and p'rerecorded voice messages to contact consumers protnoting Defendant "Seleot Quote

     Senior" :insurance products.

              22 Af no ttme,;relevant hereto;lias Plaintiff requested, consented, perzriitted, :or authorized '

    the . contact; from the Defendants.

              23' At no-time relevant hereto'has-Plaintiff provided prior express consent or:pribr express

    written consent`to Defendarits to'.initiate telemarketing .calls-to Plaintiff.:
              , .                                                       .
            24 'Purs.uacit:to 47 U;S C:§.:21.7, the act; omission; or failure of:any officer; agent, or:otfier

     person acting, for or- employed' by an common carrier or user, actirig ~~nthin the scope of his

    employment, shall in:every ca5e also be:deeinedto :be the act; omission, b t failure of sucli carrier or

.         .
                                                        -7-
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                         PageID.16        Page 16 of 23


iiser as well ,as that of the person.

        25'. Courts are legally bound to igive g;r.eat deference to the FCC's interpretatiflns ot' the

TGPA and its own regulations.

        26: The FCC has clarified that sellers may be held vicariously liable for violations of the

TCPA by third-party telemarketers fhat ittitiate calls to rnarket the seller's products or services.

        27. lt is well settled under Michigan lacv that corporate enlployees and officials are

persoiially liablc for all tortious and criminal acts in vvhich they participate, regardless of wbetlier

they are acting on their owii behalf ox ori"behalf o:f a corporation. A corporate officer or director is,

in general, personaaliy liable for all torts which he authorizes or directs or in which he participates,

°notwithstanding .that he acted as an agent for the corporation and not on his oGvn behal~.

         28: Plaintiff's lioine, off"ice, and wireless telephone lines have been besieged with

telemarketing calls hawki~ng such things as alarm systems, automobile warranties, health,insuraiice,

life insurance, credit cards, atid even financial miracles fiom God. Some of the calls received by

Plaintiffate blatant scams, including, inter alzir, calls purportedly from the Internal Revenue Service

advising thhat arrest warrants have been issued,against Plaintiff, calls advising that Plaintiff has won

 a"free" Caribbean resort vacation; and,, calls a€ivising that Plaintiff s credit c.ard i.nterest rate i,s being

 iowered to zero percent.

         29. Yar each and every call placed without consent by Defendant to I'Iaintiff's telephone

 nu.nber, Plaintiff suffered the injury of iiivasion bf privacy and intrusion on Plaintiff's riglat of

 seclusion.

         30. For each and every call,placed without consent by Defendant to Plaintiff's telephone,

.Plaintiff suffered the injury of the occupation of.Flaintiff's telephone line by -unwelcome caIls,

 making tlie phone unavailable for legitimate callers or outgoing calls, including emergency calls,

                                                        :
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                         PageID.17       Page 17 of 23


wheii the telephone line was'selzed by.Deferidsiits' calls

           3:1. For each and every call placed withoutconsent by Defcndant to. Plamtiff s telephone~vc+as;

an`%njizry in the`form of a nuisance arid.annoyance to-the Plaintiff Forcalls'that were answered,

Plaintiff had to -ga~ to the unnecessary trouble of aiiswering them. Even for unanswered calls;
       .                                   .                                     ;
Plaintiff ff had to>.seal :with missed :cah .notifications and c,all'logs ahat reflected tlie unwanted 'calis.

This also inipaired:the; usefulness..of these°features on.PlaiiitifPs ,telephorie, whrch features are

d'esigiied to inform the uset_'of`important:missed comniunicatioiis.

           32 Each and'every.call placed withouiconsentby Defendant to Plairitifk's telephone resulted '

in the 'injury. of a: trespass to ' Plaintift'•s chattel, narnely ' Plaintiff''s telephone ,and liis fielephone

services:

       33. As' a result of the telephone. ca11s described herein, Plaintiff suffered an invasion- of
                                             .          .                       _
privacy: Plaintiff was also affected in: a personal:'and individualz~ed :way, by sCress; ariaiety,
                                      ~                                       _
mervousness, embarrassnient;.distress:and aggravation:.

           34 Th~c~eonducf'of Defendants cornplained ofhere'incaused injury and damageto Plaintiff,

including, nitef~ alaa, the;arinoyance ~and'interrdption of Plaintiff'•s personal and busuiess activities

to ;respond to'Defendants'->telephone :calls; the tieing up of PlaintifPs` telephone: lines, thereUy

blocking legitimate'callers froin being able.to get thraugh and.engage in 'essential communications

- with Plaintiff;-::and; the :waste of PI t& s resources to respond to Defendant"s telephone calls.

           3~ Fo%:purposes of the TCPA; the FCG has defined"willfully or'knowingly" to mean-that

the` violator ~ knew' that : he was domg the . act:- in nuestion, in tlus .case, uiitiatirig ,a telephone

sohciYation, irrespective of any', Yntent to violate the law. A violator need not know that his .action
           ;,
,or inactlon constitutes a violation;-ignorance of the law is not;a defense;or mitlgatYng circumstance.:

           36 Defendanf Select's conducfis ciearly:knowing, as Defendant has been previously;sued
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19              PageID.18    Page 18 of 23

                               _                         .

on at,least one prior occasion in a Uni'ted States.Distiict Co        timber of occasions 'ins
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                    PageID.19       Page 19 of 23


and then a live teleniarketer canze on the line. This is indicative of an automated`telephoiie dialing

system being used..;

       45. Upon the live telemarketer-coming onto the line, the telemarketer asked to speak to

"Nlark.": The telemarketer then.identified hersel£as Cassandra Goolco with Select Quote Senior and

then proceeded to discuss Aefendant's insurance products.

       46. Cooke .staated that shc was licensed by #he State of lVlichigaa Department of Insurance

and Financial Services,

        47. Cocike stated .t.hat her direct dial telephone nurnber was 877-219-4287:

                                               GALL #3

        48. Oiti June 6, 2019, at 6:54 P.M., Defendant initiated a telephone call to Plaintiffs cellular

telephone,(number"endizig in 9671).

        49. Tlxe caller identification .number displayed was 734-330-9833 and the caller

identification narne displayed was "Nathaniel Boyle".

        5,0,, Upon gnswering the telephone, Plaintiff observed that'there was a several second delay

froYn the time that Plaintiff had repeatedly said "hello" until a"water drop boink" sound was heard

and then a live telemarketer came on the line. This is indicative of an automated telephone dialing

systern being used.

        51. The live telemarketer that came on the line ideritified herself.as 7acqueline Bolton with

Select Quote Senior. Plaintifftold;Bolfon that he was not interested in speaking with her and told

her that his tele.phone nuinber is ori the "do not call" registry.

        52. Each ofthe caller identification numbers displayed l'ox the calls as set forth inparagraphs

38, 43, and 49,:were not valifl call°baek numbers (i.e., the numbers were `'spoofecl"),,



                                                  - 11 -
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                      PageID.20       Page 20 of 23


                                              COUNTI
                          VIC}LAT1CON Q)F T1HE TCPA - RO.BOCALi,

        53. Plaintiffincorporates the allegations ofparagt'aphs l through 52, si~p-a:

        54, .Each of`the 3 telephone calls alleged in paragraphs 37 through 52, sup-a, were in

violation of the TCPA, -specifically-47 U.S.C. § 227(b)(1)(a) and 47 C.F.R. § 64.120,0(a)(1), as

Defendants initiated a telephone call using ari automated telephone dialing system to Plaintiff's

cellular teleplione number.

        55. The°aforesaid violations oftlre TCPA were wilful andlor kuiowing;

                                        CO'CTNT TI
                        VI(:1L.A:TION OF T)FIE TCPA -1)0 NOT CALI.

        56. Plaintiff incorporates. the allegations of paragraplzs 1 thi•ough 55, ssupr•a.

         57. Each of the 3 telephone calls 'alleged in paragraphs 37 through 52, supru, were in

vioiation cif the TCPA, specifically 47 U.S.C. §?27(c)(5) and 47 C.r.R. § 64.1240(c)(2), as

Defendants initiated a telephone call to a telephone tiumber registered on the national do-not-call

regist-ry.

         58. The aforesaid violations of the TCPA were wilful axidlor knowing.

                                      COUNT =1II
                    VIOLA.TIOIV OF TIiE'TCPA - SPOOFED CALI.,ER ID

         59. Plaintiff incorporates the allegations of paragraplis 1 through 58,, supro;

         60. Each of the 3 tel.cphone calls alleged in paragraphs 37 thxo.ugh 52, siiprrz, were in-

violation of the.TCPA, specifically 47 CF.R: ,§ 64.1601(e), ,as the caller identification number

pirovided was "spoofed" (i.e., false):

         61,... The a.foresaid violations of the TCPA were will~ul andior lcnowing.

                                              COUNTIV
                                 VIOLATION OF TI3E MTCCCA

                                                  -12-
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                   PageID.21       Page 21 of 23



       62:Plaintiff incof•porates the allegal:ions of paragraphs 1 through 61, suprra.

       63. Each, of the .3 telephone calls a:lleged in paragraPhs 37 :through 52; ,supra; were in.

violation ofthe TCPA, specifically M.C.L.. § 484.1.25(2)(b), as Defendant delivered or•attemPted to

deliver intrastate-commercial advex-tising vith the Defendant havxng activated a feature tQ block the

display of caller identification infomiation that would otherwise be available to the subscriber.

                                     PRAYER FO12 RELIEF

       VVHER..EFORRE, the, aforesaid prernises considered, Plaintiff prays that this Court enter a

judgment for:Plaintiff and against.the Defendant,, as follows:

        A.     1. As to Count I: Damages in the amount of $500.00 for each of the

               TCPA violations .alleged, there being 3 violations alleged, which

               amount sliall be trebled because the v.iolations were wilful flr

               knowing; for total damages of $4,500.00,

                2. As to Count'Il: Damages.in the anioiint of $5(l0.(l0 for eadh o£fihe,

                TCPA. violations alleged, there being 3 violations alleged, which

                amount~ sha:l.l be "t~rebled because the 'violatrians were wilfitl or

                knowing; for total damages of $4,500.00.

                3., As to Count TII: Darnages in the amount of $500..00 for each ofthe

                'I`CPA violations alleged, there. being 3 violations alleged, which

                amount shall be trebled because the violations were wilful. or

                knowing; for total damages of $4,500.00.

                4. As to.CountIV: Damages.in the ainount of $1,000-00 for each of

                tlie MTCCCA violationssalleged, there being 3 violations alleged; for

                total damages of $3,000.00.

                                                 -`13 -
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                      PageID.22       Page 22 of 23



       The curiiula:tiwe'fotaI aiiiount of dari7ages claimed in tliis action is $15,500:40, aiid in the

event of default judgmerit is the; sum ceriain that will be sou;ht.

       B, An award of Plaintiff's taxable eosts and disbursements incurrecl in the~ filing and

prosecution of.this action;

       C. In,terest aecruing from the date of ~'iling until paid at the, statutory rate; and,

       D. -Such other and further reliet as fhis Court deems necessary, reasoilable; prudent alid

proper under the circumstanees.

                                                        Respeetfully submitted,


                                                                                                          ~
Daied:, September 3,, 2019                             ~~.t..~.,-. ~ e~YO-.i.,~
                                                                            '.t.4~„~'.,~,.
                                                        Mark W. Dobronski

                                                        Mark W. Dobronski
                                                        Post (3ffice Iiox 85547
                                                        Westland; Miclzigan 48185-0547
                                                        Telephone: (734) 641 2300
                                                        Email: markdobranskY@y&oo.com
                                                        Pla.ini;il'f .hz Pi-opria 1'ersona




                                                 -14-
Case 2:19-cv-12798-DML-APP ECF No. 1 filed 09/25/19                     PageID.23       Page 23 of 23


                                          'tTERIEICATi(JN


State of Michigan          )
                           ) ss;
Gounty of WaSrne           )


       MAR:K W. DO$RONSKI, being first duly s-worn, says:

       l. I am the PlaintifP in 'the foregoing matter, of the age of niajority, and I have direct and
personal knowledge of the facts in d'zspute.

       2. I have read the Complaint in the foregoing rnatter, and I know flie contents-thereo£ The
matters stated in the Complaint°are true in-substance and in fact, ea.cept as to those matters stated to
be upon infoimation and belief, and as to those matters I believe them to be txue.

       3. .If sworn as a w-itness, affiant can testify competeni:ly to the facts as set forth, in the
Cornplaint.

       Further, affiant sayeth naught.

                                                                                                           a
                                                      ,~            '    •       ~.4 ., i              i

                                                        Mark W. Dobronski


Subscribed and sworn to b,efor.e.ine
this 3rd day of September, 2019.




                  itAREN E. MEAR(1T
         Notasi+ Pub(€c, Steta M MftlgM
                    County of Wayne
         mY Comrrdwap bphq Nmr.14, 2019
       Acqfig i~ the Cour~j Of




                                                 -15-
